Exhibit 10.3

 

PAYMENT WAIVER AGREEMENT

 

This Payment Waiver Agreement (the “Agreement”) is made and entered into as of
August 16, 2009 by and between Goldleaf Financial Solutions, Inc. (“Company”),
and G. Lynn Boggs (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employee and Company previously entered into an Employment Agreement
dated December 9, 2005 that was amended on May 10, 2007 (the “Employment
Agreement”);

 

WHEREAS, Company is contemplating a merger with a wholly-owned subsidiary of
Jack Henry & Associates, Inc. (“JKH”) and (the “JKH Merger”); and

 

WHEREAS, the Board of Directors of Company has requested and Employee has agreed
to waive certain contractual rights to receive cash and other consideration with
an estimated fair value of between $318,875 and $352,337 in connection with the
JKH Merger; and

 

WHEREAS, Employee has done so in order to induce JKH to directly increase the
merger consideration payable to the shareholders of the Company by $318,875; and

 

WHEREAS, as a condition precedent to such merger consideration increase, JKH has
required the execution of this Agreement by Employee to confirm the agreements
set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements made
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.             With respect to the payments set forth in Section 5.c.(ii) of the
Employment Agreement, Employee agrees to waive the right to receive $235,077 of
the amounts due thereunder.

 

2.             With respect to the right to continuation of stock options as
specified in Section 5.c.(iv) of the Employment Agreement, Employee hereby
agrees to forfeit the right to such continuation, which, based upon a
Black-Sholes valuation, has an estimated value of between $83,798 and $117,260.

 

3.             The parties hereto acknowledge and agree that, except as
specifically set forth herein, this Agreement shall not affect Employee’s right
to receive the severance benefits set forth in the Employment Agreement as a
result of the JKH Merger to be paid at Closing. Except as expressly amended
hereby, the terms of the Employment Agreement are unmodified and remain in full
force and effect. The parties further agree that this waiver, agreed to in
connection with the JKH Merger, shall not operate as a waiver of Employee’s
payment rights in connection with any other transaction or event.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

/s/ Gregory Lynn Boggs

 

G. Lynn Boggs

 

 

 

 

 

Goldleaf Financial Solutions, Inc.

 

 

 

 

 

 

/s/ Scot Kees

 

 

 

By:

Scot Kees

 

 

 

 

Title

SVP and General Counsel

 

2

--------------------------------------------------------------------------------